Citation Nr: 0218367	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1. Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. § 3.105(a) (2002), was made in a July 22, 1981 
rating decision, wherein the RO denied entitlement to 
service connection for asthma.

2. Whether CUE, as defined by 38 C.F.R. § 3.105(a), was made 
in a July 22, 1981 rating decision, wherein the RO did not 
adjudicate entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1976.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.  
 
In August 2002, the veteran, with the assistance of his 
accredited representative, appeared at the St. Paul RO&IC, 
and testified at a personal hearing before the undersigned 
travel Member of the Board.  A transcript of the hearing has 
been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the RO&ICs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a VA Form 21-4138, Statement in Support of Claim, 
received in February 2000, the veteran raised a claim of CUE 
in a July 22, 1981 rating decision, wherein the RO&IC denied 
entitlement to service connection for asthma.  In the 
February 2000 submission, he also raised a claim of 
entitlement to service connection for hypertension.

In July 2000, the RO&IC granted entitlement to service 
connection for asthma and assigned an evaluation of 100 
percent effective February 23, 2000.  In July 2000, the 
RO&IC also granted entitlement to service connection for 
hypertension and assigned an evaluation of 30 percent 
effective February 23, 2000.

In January 2001, the veteran submitted another VA Form 21-
4138, in which he again argued that CUE was made in the July 
22, 1981 rating decision.  In the submission, he argued that 
in addition to CUE related to the asthma claim, the RO&IC 
also committed CUE by failing to adjudicate a claim of 
entitlement to service connection for hypertension at the 
time of the July 22, 1981 rating decision. 

In January 2001, the RO&IC received a Form 21-4138 asserting 
that the effective date of the grant of entitlement to 
service connection for asthma should be June 17, 1981, the 
date his original claim was filed, but then denied in the 
July 22, 1981 rating decision, the same decision he has 
consistently argued contained CUE.

In July 2001, the RO&IC issued a statement of the case 
(SOC), wherein it denied entitlement to an earlier effective 
date for the grant of service connection for asthma.  In 
July 2001, the RO&IC issued a separate SOC, wherein it 
denied entitlement to an earlier effective date for the 
grant of service connection for hypertension.

The July 2001 SOCs contain no reference to CUE.  Neither SOC 
addressed arguments of CUE raised by the veteran.  The 
criteria for CUE were not included in either of the July 
2001 SOCs, and the issues were not characterized as to 
indicate CUE consideration.

In August 2001, the veteran executed a VA Form 9, Appeal to 
Board of Veterans' Appeals.  In the Form 9, he clearly 
expressed that his appeal of both the asthma and 
hypertension issues was based on CUE.  In fact, he pointed 
out that neither SOC from July 2001 addressed CUE.

In an April 2002 supplemental statement of the case (SSOC), 
the RO&IC determined that CUE had not been made by its 
assignment of an effective date of February 23, 2000 for 
entitlement to service connection for asthma and 
hypertension.  This is the first and only RO&IC decision to 
address whether CUE was made in a rating decision.

In an April 2002 Form 21-4138, the veteran expressed his 
disagreement with the April 2002 SSOC.  Additional CUE 
arguments ensued in a July 2002 VA Form 646, Statement of 
Accredited Representative in Appealed Case.  Additionally, 
the August 2002 hearing transcript shows that the testimony 
and arguments adduced at the hearing only addressed CUE in 
the RO&IC's July 22, 1981 decision.

When there has been an initial RO&IC adjudication of a claim 
and a notice of disagreement (NOD) has been filed as to its 
denial, the appellant is entitled to an SOC, and the RO&IC's 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In summary, the procedural history of the claims, as set 
forth above, establishes that the RO&IC's initial 
adjudication of the CUE actions was in the April 2002 SSOC.  
Despite various written submissions thereafter that can 
readily be construed as an NOD, the RO&IC has yet to issue 
an SOC. 

The Board notes that although there may be circumstances in 
which a CUE claim may be an implicit part of an earlier 
effective date claim, that is not the case here.  CUE was 
first alleged in this case in February 2000, five months 
prior to the grants of entitlement to service connection for 
asthma and hypertension.  

In virtually every submission since February 2000, the 
veteran has specifically argued that CUE was made in the 
RO&IC's July 22, 1981 decision; the cited errors and dates 
are specific in this regard.  The August 2001 Form 9 
stressed that the claims were based on CUE, and the RO&IC 
accordingly recharacterized the claims when it issued its 
April 2002 SSOC.  

The Board also notes that regulations have recently been 
promulgated that give the Board the discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  See 38 C.F.R. §19.9 
(2002).

There are still actions, however, that must be accomplished 
at the RO&IC level because the required action takes place 
there or because current law requires it.  In this case, the 
CUE actions must be remanded because an SOC has not been 
issued, and such action takes place at the RO&IC.  See 
Chairman's Memorandum 01-02-01 (2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

The Board notes, however, that while the VCAA is potentially 
applicable to all pending claims, as held in Holliday v. 
Principi, 14 Vet. App. 280 (2001), a CUE issue is a 
situation where the VCAA can have no application, as a 
matter of law. See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc). 

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO&IC.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO&IC should furnish the veteran 
an SOC (for both the asthma and 
hypertension issues discussed herein) 
addressing the April 2002 decision, 
wherein it concluded that CUE was not 
made in a RO&IC rating decision.    

3.  The RO&IC should also advise the 
veteran of the need to timely file a 
substantive appeal to the Board if he 
desires appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

